Citation Nr: 1538945	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent. 

2.  Entitlement to service connection for cancer of the kidney.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from May 1966 to September 1967, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the San Diego, California, regional office (RO) of the Department of Veterans Affairs (VA).  This decision increased the evaluation for PTSD to 70 percent, denied entitlement to service connection for kidney cancer, and denied entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  

Entitlement to TDIU was granted in a January 2014 rating decision, effective February 2, 2012.  This is considered a complete grant of the benefit sought on appeal. 

The Veteran's March 2014 VA Form 9 contains a request for a hearing at the RO.  This request was withdrawn by the representative in the August 2015 brief to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not yet been afforded a VA examination of his kidney cancer claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The record shows that the Veteran served in Vietnam.  He is presumed to have been exposed to herbicides such as Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  Kidney cancer is not among the diseases that are presumed to be the result of herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The Veteran has submitted several news articles regarding a 2011 study at a VA facility which appeared to show a link between Agent Orange and kidney cancer.  The Board finds that this meets the low threshold necessary required to trigger the VA's duty to provide the Veteran an examination.  

With regard to the claim for an increased rating for PTSD, the April 2014 VA examination report states that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The VA has the duty to obtain relevant records from a Federal agency.  Therefore, a copy of the medical records relied on by SSA to reach their decision must be obtained.  38 C.F.R. § 3.159(c)(2) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Social Security Administration provide all decisions pertaining to the Veteran's application for disability benefits and the medical records used in those determinations. 

2.  If there are indications of a change in the PTSD disability since the last examination, afford the Veteran a new examination.

3.  After obtaining the available records, schedule the Veteran for a VA examination for kidney cancer.  All indicated tests and studies should be conducted.  The examiner should note that the claims folder was reviewed.  

The examiner should answer the following question: 

Is it at least as likely as not that the Veteran's kidney cancer was caused by a disease or injury in service, including exposure to herbicides?  

The examiner should provide reasons for the opinion.  The examiner's attention is directed to the study at the Shreveport VAMC, which suggests a link between Agent Orange and kidney cancer, and should comment on the significance of this study.  

The fact that VA has not yet recognized kidney cancer as presumptively service connected is not a sufficient reason for concluding that the Veteran's kidney cancer was not caused by herbicide exposure. 

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of the medical knowledge of the medical profession in general, or there is specific outstanding evidence that would enable the opinion to be provided.  

4.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




